Citation Nr: 0020871	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  98-09 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
June 1964 to November 1964.  In addition, he had other 
periods of unverified Reserve service, including one in July 
1968.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 rating action 
in which the RO denied service connection for Meniere's 
disease.  Following appellate review in May 1997, the Board 
determined that the claim was not well-grounded and the claim 
was denied.  In a statement dated in May 1997, the veteran 
requested that the claim for service connection for Meniere's 
disease be reopened on the basis of new and material 
evidence.  In a March 1998 rating action, the RO determined 
that new and material evidence had not been submitted to 
reopen the claim.  The veteran perfected a timely appeal.

The veteran was afforded a hearing before an RO hearing 
officer in June 1998 and a video-conference hearing before 
the undersigned Member of the Board in June 2000.  
Transcripts of both hearings are of record.  He submitted 
additional evidence at the video-conference hearing and 
waived his right to have it initially considered by the RO.  
38 C.F.R. § 20.1304(c).
 

FINDINGS OF FACT

1.  In a May 1997 decision by the Board, service connection 
for Meniere's disease was denied on the basis that the 
condition was not medically shown to be attributed to 
military service.

2.  New evidence associated with the claims folder since the 
May 1997 Board decision indicates that the veteran currently 
has Meniere's Disease and that the disorder was attributed to 
a period of military service. 


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service 
connection for Meniere's disease has been presented; the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

2.  Meniere's disease was incurred in service.  38 U.S.C.A. 
§§ 101(24), 1110, 1131 (West 1991); 38 C.F.R. §§ 3.6(a), 
3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran is currently service-connected for tinnitus and 
hearing loss.  He filed his original claim for service 
connection for Meniere's disease in November 1993.  

A service enlistment examination conducted in 1963 showed the 
veteran's ears to be normal.  On his medical history, he 
denied that he had any ear trouble or problems with dizziness 
or fainting spells.  Essentially the same information was 
reported by him in October 1964.  Medical reports dated in 
1968 showed that the veteran reported a history of ear 
trouble, symptoms of diminished hearing, and tinnitus, but 
denied having a history of dizziness or fainting spells.  The 
reports showed that in July 1968 and November 1968 he was 
diagnosed with bilateral hearing loss related to acoustic 
trauma from operating small arms.  

A November 1983 VA examination showed a diagnosis of 
bilateral sensorineural hearing loss.  The history given at 
the time attributed such to ear damage on the firing range in 
July 1968.  There was no diagnosis of Meniere's disease.  

VA outpatient treatment records dated in 1993 showed a 
diagnosis of vertigo, tinnitus, and bilateral, high 
frequency, sensorineural hearing loss.  In a March 1993 
treatment record, the examiner reported that the veteran had 
only recently developed vertigo and dizziness, and that he 
suspected that this was related to his service-connected ear 
damage which resulted in hearing loss and tinnitus problem.

A September 1993 VA ear, nose, and throat (ENT) clinic report 
showed that the appellant was followed up for his complaints 
of dizziness and was diagnosed with probable chronic 
labyrinthitis.  The examiner commented that the veteran most 
likely had a chronic labyrinthine disorder, but that he could 
not rule out mild episodes of Meniere's disease.

A February 1994 VA ENT report showed that the veteran was 
being followed complaints of dizziness.  The results of an 
electronystagmogram and a CT scan respectively yielded 
findings indicative of hypoactivity of the eye and 
questionable asymmetry of the canals, but the radiologist was 
unable to determine if they were secondary to acoustic 
disorder or were merely a normal variant.  The diagnostic 
impression was dizziness, and the examiner remarked that the 
veteran's condition was most likely benign positional 
vertigo.  An MRI was recommended to rule out an acoustic 
component to the dizziness.

In a February 1994 rating action, the RO denied service 
connection for Meniere's disease.  The veteran filed a timely 
appeal.

A May 1994 VA ENT report showed that the veteran had received 
an MRI and complained mostly of experiencing nausea.  The 
report showed that he had no rotary vertigo since 
approximately January 1994.  A prior CT scan was mentioned in 
the report which reportedly showed questionable asymmetry of 
the veteran's canals.  The MRI report was described as normal 
and the diagnostic impression was dizziness and nausea.  The 
examiner remarked that it was difficult to find a 
labyrinthine cause for the appellant's complaints of 
dizziness and nausea, because though some of the complaints 
may have been related to benign positional vertigo, no such 
condition was present.

VA treatment records dated in 1995 showed that after an 
examination, the veteran's physicians concluded that his 
tinnitus and dizziness were not temporally associated.  The 
assessment was atypical dizziness without an acoustic 
component on MRI scan.  The condition was judged as not 
likely to be Meniere's Disease.  Benign paroxysmal postural 
vertigo was considered to be a possible diagnosis but could 
not be confirmed on examination.

Following appellate review in May 1997, the Board denied 
service connection for Meniere's disease on the basis that 
the claim was not well-grounded.  In particular, it was noted 
that the veteran did not have a current definitive diagnosis 
of Meniere's disease and that there was no medical evidence 
that his current complaints of dizziness were attributable to 
service.    

In a November 1997 statement, the veteran requested that his 
claim for service connection for Meniere's disease be 
reopened on the basis of new and material evidence.  

A VA outpatient treatment record dated in November 1997 
revealed that the veteran was seen was complaints of 
dizziness, hearing loss, and headaches.  The assessment was 
that the symptoms of dizziness and tinnitus presented a 
likelihood of Meniere's disease.   

A letter of medical treatment dated in March 1998 was 
received from a VA physician.  He stated that from his review 
of the medical records, it was possible that the veteran had 
Meniere's disease and that the diagnosis was made on clinical 
grounds and additional audiometric tests.  The cause of 
Meniere's disease was unknown and controversial.  He 
concluded that hearing loss and tinnitus are manifestations 
of Meniere's disease, especially in late stages of the 
illness.

The veteran was afforded a hearing before an RO hearing 
officer in June 1998.  He 
testified that he experiences frequent episodes of headaches 
and dizziness.  He stated over the years, his condition has 
become worse.  The veteran's wife also testified that his 
symptoms have become progressively worse over the years.

In a November 1998 supplemental statement of the case, the RO 
determined that the veteran had not submitted new and 
material evidence to reopen his claim for service connection 
for Meniere's disease.  It was noted that the evidence 
submitted did show that the Meniere's disease was related to 
service.

The veteran's claim folder was transferred to the Board for 
appellate review.

The veteran submitted a letter of medical treatment dated in 
March 1999 from a VA physician.  It was noted that the 
veteran suffered from vertigo, hearing loss, tinnitus, and 
headaches which were episodic.  The physician stated that the 
veteran's symptoms were consistent with Meniere's disease, as 
Meniere's disease is characterized by vertigo, hearing loss, 
tinnitus, and headaches.  Furthermore, the physician had to 
assume that the veteran's symptoms were secondary to 
Meniere's disease and that there is no definite diagnostic 
test that would confirm this.  

The veteran was afforded a video-conference hearing in June 
2000 before the undersigned Member of the Board.  The veteran 
testified that he experiences constant headaches and dizzy 
spells.  He further stated that he experienced excess 
exposure to noise in service which led to the development of 
Meniere's disease.

The veteran submitted additional medical evidence at the June 
2000 hearing with a written waiver of initial RO 
consideration pursuant to 38 C.F.R. § 20.1304(c).  The 
evidence consisted of two letters of treatment dated in April 
200 from a VA physician.  The physician stated that the 
veteran was seen at the VA neurology clinic and that he has a 
diagnosis of Meniere's disease.  It was her opinion that the 
Meniere's disease began during service with hearing loss.  
This persisted and he later developed tinnitus, followed by 
vertigo and headaches.  The progression of symptoms were 
consistent with a diagnosis of Meniere's disease.  She stated 
that two other VA physicians who have also treated the 
veteran are in agreement with the diagnosis.  

II.  Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§  1110, 1131.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

"Active, military, naval, or air service" constitutes 
active duty, any period of active duty for training during 
which the claimant was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the claimant 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  See 38 U.S.C.A. § 101(24) (West 1991) and 
38 C.F.R. § 3.6(a) (1999).  Therefore, with respect to the 
veteran's Reserve service, service connection may be granted 
only for disability resulting from injury or disease incurred 
in or aggravated during a period of ACDUTRA, or for 
disability resulting from injury during inactive duty 
training.

Each disabling condition shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 1991).  

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991). 

The question of whether new and material evidence has been 
presented to reopen a previously and finally disallowed claim 
is but one part of a three-part analysis of a petition to 
reopen a claim.  See Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  First, VA must determine whether the evidence 
presented or secured since the prior final disallowance of 
the claim is "new and material."  Id.  Second, if VA 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Winters, supra.  Third, if the claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist has been fulfilled.  Id.  

"New" evidence is evidence that was not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record.  
"Material" evidence is evidence that is relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a); Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  The provisions of 
38 U.S.C.A. § 5108 require a review of all evidence submitted 
by a claimant since the previously disallowed claim in order 
to determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The evidence of record before the Board in May 1997 revealed 
that the veteran's claim for service connection for Meniere's 
disease was not well-grounded because a definitive diagnosis 
of Meniere's disease was not provided and no such disorder 
manifested by dizziness had been attributed to the veteran's 
period of service.  

Evidence added to the record since the May 1997 Board 
decision, includes a statement from a VA physician who 
specifically stated that the veteran has a diagnosis of 
Meniere's disease and that the disorder is related to 
service.  The Board finds that the additional evidence added 
to the record since the May 1997 Board decision is so 
significant that it must be considered whether the veteran's 
claim for service connection for Meniere's disease is well-
grounded.  Accordingly, the criteria to reopen the claim are 
met.

Inasmuch as the Board has reopened the claim for service 
connection for Meniere's disease, the next questions to be 
considered are whether the claim is well-grounded, and, if 
so, whether the evidence presents a new factual basis for 
allowance of the claim.  See Elkins, Winters, supra.  Because 
the veteran has been furnished with the criteria for 
establishing service connection, and specifically advised of 
the evidence needed to support the claim, as well as in view 
of the discussion noted below, the Board finds that there is 
no prejudice to him in adjudicating the reopened claim 
without first remanding it to the RO for consideration.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

In this case, the evidence of record reveals that all three 
elements of Caluza have been met.  The veteran is currently 
diagnosed with Meniere's disease.  Thus, the first Caluza 
requirement has been met.  Moreover, a VA physician has 
attributed the Meniere's disease to service.  The second and 
third Caluza requirements have been met.  Thus, the claim is 
well-grounded.  After weighing all the evidence, both 
positive and negative, the Board concludes that it is at 
least in equipoise.  Resolving any doubt in the veteran's 
favor, the Board finds that service connection for service 
connection for Meniere's disease is warranted.


ORDER

The claim of service connection for Meniere's disease is 
reopened and granted, subject to the applicable criteria 
pertaining to the grant of monetary benefits.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

